IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MATTHEW SALTZER,                          : No. 61 MAL 2019
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
DAVID ROLKA AND ROBERT LOUBE,             :
                                          :
                   Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of June, 2019, the Petition for Allowance of Appeal is

DENIED.